Citation Nr: 1728678	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder labrum tear with subluxation prior to April 2, 2014.

3.  Entitlement to a rating in excess of 30 percent for subluxation of the right shoulder since April 2, 2014.

4.  Entitlement to a rating in excess of 10 percent rating for painful motion of the right shoulder since April 2, 2014.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1997, November 2003 to May 2005, August 2008 to February 2011, with confirmed service in Southwest Asia and additional service with the National Guard from December 2014 to June 2015, June 2015 to September 2015, and October 2016 to the present.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a May 2014 rating decision increased the Veteran's single 20 percent evaluation for right shoulder labrum tear with subluxation by granting two separate evaluations, effective April 2, 2014: a 30 percent rating for subluxation of the right shoulder and a 10 percent rating for painful or limited motion of the right shoulder.  As the RO did not assign the maximum disability ratings possible, the appeal for a higher evaluation for a right shoulder disability remains before the Board and is recharacterized above.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar sprain has been manifested by pain and limited motion with flexion greater than 30 degrees.

2.  The preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability with painful motion and recurrent subluxation resulted in additional manifestations not contemplated by the rating for limitation of motion at shoulder level prior to April 2, 2014.

3.  Since April 2, 2014, the Veteran's right shoulder disability resulted in frequent episodes of dislocation of the humerus at the scalpulohumeral joint with guarding of all arm movements.

4.  Since April 2, 2014, the minimal evaluation under Diagnostic Code 5201 is warranted for limited motion of the right arm due to pain at shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 20 percent for limitation of motion of the right shoulder due to right shoulder labrum tear with subluxation prior to April 2, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

3.  The criteria for a rating in excess of 30 percent for subluxation of the right shoulder have not been met since April 2, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5202 (2016).

4.  The criteria for a 20 percent evaluation, but not higher, for limitation of motion of the right arm at shoulder level have been met since April 2, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5201 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

I. Lumbar sprain

The Veteran's lumbar sprain is evaluated under Diagnostic Code 5237, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating for the spine disability the evidence would need to show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less.  Id.  During February 2011 and April 2014 VA examinations it was noted that there was no ankylosis of the spine and flexion was limited, at most, to 62 degrees.  Of note, the Veteran did report pain, muscle spasm, and tenderness associated with the disability.  However, the February 2011 examiner found no additional limitation of motion after repetitive use and the April 2014 examiner noted pain on flexion limited range of motion to 80 degrees.  At the February 2011 examination, the Veteran reported functional limitations during flare-ups resulting in difficulty with bending, reaching, and walking.  The April 2014 examiner noted functional limitations of difficulty lifting and bending that increased during flare-ups but was unable to provide a degree of additional range of motion loss because the examination showed only mild pain or no pain during range of motion and no significant loss of motion during repetitive use.  None of the other medical evidence reflects that the Veteran's spine is ankylosed or that he has ever had flexion limited to 30 degrees or less.  

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has stated his lumbar spine disability results in pain, stiffness, fatigue, and tenderness that caused some limitations on walking, lifting, and bending.  The lay statements do not indicate that the Veteran has ankylosis of the spine or flexion limited to 30 degrees or less.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, an initial rating in excess of 20 percent is not warranted during the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology due to the Veteran's contentions that back pain radiated into the lower extremities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the February 2011 and April 2014 examinations are probative evidence in support of a finding that the Veteran does not have neurological symptomatology, to include radiculopathy, that may be associated with the Veteran's back disability.  

The examinations noted normal sensory and reflexes, with no evidence of chronic or permanent root involvement or peripheral nerve involvement.  The April 2014 examiner noted the Veteran's reports of right lower extremity pain that he believed affected his sciatic nerve, but found normal muscle strength, reflexes and sensory, with negative straight leg raising test results.  The Board acknowledges that the Veteran is competent to report radiating pain in his bilateral lower extremities, but there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or linking it to his service-connected back disability.  See Jandreau, 492 F.3d at 1377.  Thus, separate ratings are not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Right shoulder

The Veteran's claim for service connection for a right shoulder labrum tear with subluxation was granted in a March 2012 rating decision and assigned a 20 percent rating under Diagnostic Code 5201 for limitation of motion of the right arm.  The Veteran disagreed and was assigned a 10 percent rating under Diagnostic Codes 5019-5201 for limited motion of the right arm and a separate 30 percent rating under Diagnostic Code 5202 for subluxation of the right shoulder, effective April 2, 2014.

The Veteran's right shoulder disability is evaluated under the Schedule of Ratings of the Musculoskeletal System pertaining to the shoulder and arm.  38 C.F.R. § 4.71a.  For impairment of an upper extremity, the disability rating depends on whether the extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran and only one extremity may be considered major.  See 38 C.F.R. § 4.69.  The Veteran is right-hand dominant and the evaluations are assigned based on the major extremity.  

With regard to the 20 percent initial rating assigned for right shoulder labrum tear with subluxation prior to April 2, 2014, the preponderance of the evidence does not support a finding that the right arm was limited midway between side and shoulder level to warrant a higher evaluation.  The Veteran's February 2011 VA examination noted reports of weakness, stiffness, giving way, locking, subluxation, pain, and dislocation of the right shoulder with flare-ups as often as seven times per week precipitated by physical activity that resulted in functional impairment of difficulty lifting, reaching, and throwing.  The examiner noted moderate subluxation with flexion limited to 90 degrees due to pain but found no additional limitation of motion after repetitive use.  None of the other medical evidence reflects that the Veteran's shoulder disability limited right arm motion to less than shoulder level.  

The Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent for right shoulder labrum tear with subluxation is not warranted prior to April 2, 2014.

The Board has also considered whether there is any other schedular basis for granting a higher rating but has found none.  Prior to April 2, 2014, the preponderance of the evidence supports a finding that the Veteran's symptomatology is contemplated and accounted for under Diagnostic Code 5201 for right arm limitation of motion.  The Board finds no additional evaluation is warranted other than the 20 percent initial rating discussed above as the Veteran's shoulder symptoms of pain and limitation of motion (to include as due to his reported dislocations) are symptoms and functional impairments contemplated under Diagnostic Code 5201.  Any additional rating under Diagnostic Code 5202 based on those symptoms and the functional impairments caused by those symptoms would involve impermissible pyramiding if assigned in addition to a rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  Indeed, the February 2011 examination report indicated that the Veteran experienced no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, guarding of movement, malalignment, or drainage.

The Board notes that since April 2, 2014, the Veteran's right shoulder disability has been assigned concurrent ratings under Diagnostic Codes 5201 and 5202 and will not address the permissibility of these evaluations.  Rather, the remaining issues on appeal concern the propriety of the assigned ratings.

Since April 2, 2014, the Board finds the criteria for an evaluation in excess of 30 percent under Diagnostic Code 5202 are not met.  The preponderance of the evidence does not support a finding that the Veteran has had fibrous union, nonunion, or loss of head of the humerus.  Rather, the right shoulder disability, at most, resulted in recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes of guarding of all arm movements.  Specifically, an April 2014 examination noted functional loss due to painful movement and flare-ups that resulted in functional loss of limited lifting and frequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of all arm movements and an associated X-ray report gave an impression of negative right shoulder due to no evidence of fracture or other significant bone, joint, or soft tissue abnormality.

In addition, the Board finds the minimum evaluation for limitation of motion of the major extremity under Diagnostic Code 5201, but not higher, is warranted since April 2, 2014.  The Board notes that the current 10 percent evaluation is based on limitation of motion under Diagnostic Code 5019, for bursitis, that directs the shoulder disability be evaluated on limitation of motion of affected parts as arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 directs that arthritis be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  However, as the minimum rating under Diagnostic Code 5201 is 20 percent for limitation of motion of the right arm, the Board finds the 20 percent rating warranted since April 2, 2014.  

None of the evidence, to include the April 2014 examination report and the Veteran's lay statements, reflects that the Veteran's shoulder disability limited right arm motion to less than shoulder level since April 2, 2014.  See Jandreau, 492 F.3d at 1377.  Specifically, the April 2014 examination found right shoulder flexion limited, at most, to 110 degrees due to painful motion and no additional limitation of motion after repetitive use.  The Veteran reported symptoms of pain, weakness, fatigability during flare-ups and the examiner noted functional limitations of difficulty lifting but was unable to provide a degree of additional range of motion loss because the examination showed only mild pain or no pain during range of motion.  As such, a 20 percent rating, but not higher, is warranted.  

The Board has considered whether there is any other schedular basis for granting higher rating but for the reasons explained above has determined that a rating in excess of 30 percent for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes of guarding of all arm movements and in excess of 20 percent for limitation of motion of the right arm to shoulder level are not warranted since April 2, 2014.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.


ORDER

During the period on appeal, a rating in excess of 20 percent for lumbar strain is denied.

An initial rating in excess of 20 percent for right shoulder labrum tear with subluxation is denied prior to April 2, 2014.

A rating in excess of 30 percent for recurrent dislocation of the humerus at the scapulohumeral joint is denied since April 2, 2014.

A 20 percent rating, but no higher, for limitation of motion of the right arm is granted effective April 2, 2014


____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


